
	

113 S882 IS: Workforce Investments through Local Libraries Act
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 882
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Reed (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  integrate public libraries into State and local workforce investment boards,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Investments through Local
			 Libraries Act or the WILL Act.
		2.DefinitionsSection 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801) is amended by adding at the end the following:
			
				(54)Digital
				literacy skillsThe term digital literacy skills has
				the meaning given the term in section 202 of the Museum and Library Services
				Act (20 U.S.C.
				9101).
				.
		3.State workforce
			 investment boardsSection
			 111(b)(1)(C)(v) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2821(b)(1)(C)(v)) is amended by inserting , and heads of public
			 libraries, after organizations.
		4.State
			 planSection 112(b)(8)(A) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(8)(A)) is
			 amended—
			(1)in clause (ix), by
			 striking and at the end; and
			(2)by adding at the
			 end the following:
				
					(xi)employment and training
				activities, and adult education and literacy activities (as defined in section
				203), provided by public libraries;
				and
					.
			5.Local workforce
			 investment boardSection
			 117(b)(2)(A)(iv) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2832(b)(2)(A)(iv)) is amended by striking individuals with disabilities
			 and and inserting public libraries, individuals with
			 disabilities, and.
		6.Local
			 planSection 118(b) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2833(b)) is
			 amended—
			(1)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
			 and
			(2)by inserting after
			 paragraph (5) the following:
				
					(6)a description of how the local board will
				coordinate workforce investment activities carried out in the local area with
				employment and training activities, and adult education and literacy activities
				(as defined in section 203), provided by public
				libraries;
					.
			7.Workforce
			 investment activities providersSection 121 of the Workforce Investment Act
			 of 1998 (29 U.S.C.
			 2841) is amended—
			(1)in subsection
			 (b)(2)(B)—
				(A)in clause (iv),
			 by striking and at the end;
				(B)by redesignating
			 clause (v) as clause (vi); and
				(C)by inserting after
			 clause (iv) the following:
					
						(v)programs of employment and training
				activities, and adult education and literacy activities (as defined in section
				203), provided by public libraries; and
						;
				and
				(2)in subsection
			 (d)(2)(B)—
				(A)in clause (v), by
			 striking and at the end;
				(B)by redesignating
			 clause (vi) as clause (vii); and
				(C)by inserting
			 after clause (v) the following:
					
						(vi)a public
				library;
				and
						.
				8.Use of funds for
			 employment and training activitiesSection 134(d)(3) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(d)(3)) is
			 amended—
			(1)in subparagraph (B)(ii), by striking
			 public, private for-profit,  and inserting public service
			 providers, which may include public libraries, private for-profit service
			 providers,; and
			(2)in subparagraph
			 (C)(vi), by inserting digital literacy skills, after
			 learning skills,.
			9.Demonstration,
			 pilot, multiservice, research, and multistate projectsSection 171(b)(1) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(b)(1)) is
			 amended—
			(1)by redesignating
			 subparagraphs (B) through (H) as subparagraphs (C) through (I), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)the establishment
				of employment resource centers in public libraries to provide unemployed and
				underemployed individuals access to workforce investment activities and
				information related to training services (as defined in section 134(d)(4)) and
				employment opportunities, which activities may include—
						(i)resume development
				activities, job bank internet searches, and workshops on career
				information;
						(ii)adult education
				and literacy activities (as defined in section 203); and
						(iii)acquisition of
				database licenses to improve access to career certification activities and
				licensing practice tests, and to improve workforce
				skills;
						.
			10.EvaluationsSection 172(a) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2917(a)) is amended—
			(1)in paragraph (6),
			 by striking and at the end;
			(2)by redesignating
			 paragraph (7) as paragraph (8); and
			(3)by inserting
			 after paragraph (6) the following:
				
					(7)the effectiveness
				of interagency collaborations and agreements as described in section 196 in
				expanding access to and improving the quality of such programs and activities;
				and
					.
			11.Interagency
			 collaboration and agreementsSubtitle E of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2931 et seq.) is amended by adding at the end
			 the following:
			
				196.Interagency
				collaboration and agreements
					(a)Interagency
				collaborationThe Secretary shall collaborate with the heads of
				relevant Federal departments and agencies, including the Secretary of
				Education, the Administrator of the Small Business Administration, the
				Secretary of Health and Human Services, the Secretary of Housing and Urban
				Development, the Secretary of Agriculture, the Director of the Institute of
				Museum and Library Services, the Director of the Office of Management and
				Budget, or the designees of such heads, on initiatives, materials, or
				technology to support workforce development activities.
					(b)Interagency
				agreementsThe Secretary may—
						(1)enter into
				interagency agreements to promote or assist with carrying out the workforce
				investment activities of Federal agencies other than the Department of Labor,
				on either a reimbursable or nonreimbursable basis; and
						(2)use funds
				appropriated under this title for the costs of such promotion and
				assistance.
						.
		12.Adult
			 EducationSection 231(b) of
			 the Adult Education and Family Literacy Act (20 U.S.C. 9241(b)) is amended by
			 adding at the end the following:
			
				(4)Programs to
				promote digital literacy skills, as defined in section
				101.
				.
		
